Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Examiner’s reason for Allowance
Claims 1-7 and 9-21 are allowed. Renumbered as 1-21.
 (Claim 1) A method of dialogue management for an autonomous agent, the method comprising: receiving, from a user device, a search query comprising text fragments; obtaining a plurality of search results by performing a search of a plurality of electronic documents using the search query; 
generating a syntactic similarity matrix that numerically represents a syntactic similarity between each of the search results; 
generating a relevance similarity matrix that numerically represents a relevancy between each of the search results; 
clustering the search results into clusters by identifying pairs of the search results that (i) are separated in the syntactic similarity matrix by less than a first minimum distance and (ii) are separated in the relevance similarity matrix by less than a second minimum distance;
forming a set of topics by identifying, for each cluster of the clusters, a noun phrase that is common between search results in the cluster;

wherein the identifying comprises: 
constructing a discourse tree from the plurality of electronic documents, wherein the discourse tree comprises nodes, each terminal node of the nodes associated with an elementary discourse unit and each nonterminal node of the nodes representing a relationship between two of the elementary discourse units; 
identifying, from the discourse tree, a satellite elementary discourse unit that represents an answer;
creating, from the answer, a question that is in rhetorical agreement with the answer and wherein the question and the answer form a virtual dialogue; and providing the virtual dialogue to the user device.
The following is an examiner's statement of reasons for allowance:Regarding claims 1, the prior art of record, specifically Doshi et al. (US Patent Application Publication #20130268532 ) teaches systems and methods information is "ingested" into the system by clustering the information using a clustering algorithm such as k-means or k-medoids clustering. During the clustering process, a hybrid distance measurement is used that allows the systems and methods to determine similarity across a number of different types of information. Once the information is clustered, it is stored and "mirrored" both in a structured (e.g., relational) data repository and in an unstructured data repository. (Abstract lines 1-5). Murray et al. (US 9,183,288) teaches knowledge POOL that 
However, none of the prior art cited alone or in combination provides the motivation to teach identifying, from the plurality of electronic documents, a question that is relevant to the selected topic, wherein the identifying comprises: 
constructing a discourse tree from the plurality of electronic documents, wherein the discourse tree comprises nodes, each terminal node of the nodes associated with an elementary discourse unit and each nonterminal node of the nodes representing a relationship between two of the elementary discourse units; 
identifying, from the discourse tree, a satellite elementary discourse unit that represents an answer;
creating, from the answer, a question that is in rhetorical agreement with the answer and wherein the question and the answer form a virtual dialogue; and providing the virtual dialogue to the user device.
(Claim 9) A non-transitory computer-readable medium storing computer-executable program instructions that when executed by a processing device, cause the processing device to perform operations comprising: 
receiving, from a user device, a search query comprising text fragments;

generating a syntactic similarity matrix that numerically represents a syntactic similarity between each of the search results; 
generating a relevance similarity matrix that numerically represents a relevancy between each of the search results; 
clustering the search results into clusters by identifying pairs of the search results that (i) are separated in the syntactic similarity matrix by less than a first minimum distance and (ii) are separated in the relevance similarity matrix by less than a second minimum distance;
forming a set of topics by identifying, for each cluster of the clusters, a noun phrase that is common between search results in the cluster;
outputting, to the user device, the set of topics; receiving, from the user device, a selection of a topic from the set of topics; identifying, from the plurality of electronic documents, a question that is relevant to the selected topic, wherein the identifying comprises:
constructing a discourse tree from the plurality of electronic documents, wherein the discourse tree comprises nodes, each terminal node of the nodes associated with an elementary discourse unit and each nonterminal node of the nodes representing a relationship between two of the elementary discourse units;

creating, from the answer, a question that is in rhetorical agreement with the answer , wherein the question and the answer form a virtual dialogue and providing the virtual dialogue to the user device.
The following is an examiner's statement of reasons for allowance:Regarding claims 9, the prior art of record, specifically Doshi et al. (US Patent Application Publication #20130268532 ) teaches systems and methods information is "ingested" into the system by clustering the information using a clustering algorithm such as k-means or k-medoids clustering. During the clustering process, a hybrid distance measurement is used that allows the systems and methods to determine similarity across a number of different types of information. Once the information is clustered, it is stored and "mirrored" both in a structured (e.g., relational) data repository and in an unstructured data repository. (Abstract lines 1-5). Murray et al. (US 9,183,288) teaches knowledge POOL that presents results in a GUI fisheye view that displays the topics related to relevant documents. A user can quickly visualize in the fisheye view which topics are most closely related to the search query. Thus, a user may effectively determine if the search query has produced inaccurate results and may modify a search accordingly. The user may find relevant topics and resubmit them to the query in a process of cognitive acceleration. (Col. 2 lines 51-58).

constructing a discourse tree from the plurality of electronic documents, wherein the discourse tree comprises nodes, each terminal node of the nodes associated with an elementary discourse unit and each nonterminal node of the nodes representing a relationship between two of the elementary discourse units; 
identifying, from the discourse tree, a satellite elementary discourse unit that represents an answer;
creating, from the answer, a question that is in rhetorical agreement with the answer and wherein the question and the answer form a virtual dialogue; and providing the virtual dialogue to the user device.
Claim 16, A system comprising: a non-transitory computer-readable medium storing computer-executable program instructions; and 
a processing device communicatively coupled to the computer-readable medium for executing the computer-executable program instructions, wherein executing the computer executable program instructions configures the processing device to perform operations comprising:
receiving, from a user device, a search query comprising text fragments;
obtaining a plurality of search results by performing a search of a plurality of electronic documents using the search query; 

generating a relevance similarity matrix that numerically represents a relevancy between each of the search results; 
clustering the search results into clusters by identifying pairs of the search results that (i) are separated in the syntactic similarity matrix by less than a first minimum distance and (ii) are separated in the relevance similarity matrix by less than a second minimum distance;
forming a set of topics by identifying, for each cluster of the clusters, a noun phrase that is common between search results in the cluster;
outputting, to the user device, the set of topics; receiving, from the user device, a selection of a topic from the set of topics; identifying, from the plurality of electronic documents, a question that is relevant  the selected topic, wherein the identifying comprises:
constructing a discourse tree from the plurality of electronic documents, wherein the discourse tree comprises nodes, each terminal node of the nodes associated with an elementary discourse unit and each nonterminal node of the nodes representing a relationship between two of the elementary discourse units; 
identifying, from the discourse tree, a satellite elementary discourse unit that represents an answer;

The following is an examiner's statement of reasons for allowance:Regarding claims 16, the prior art of record, specifically Doshi et al. (US Patent Application Publication #20130268532 ) teaches systems and methods information is "ingested" into the system by clustering the information using a clustering algorithm such as k-means or k-medoids clustering. During the clustering process, a hybrid distance measurement is used that allows the systems and methods to determine similarity across a number of different types of information. Once the information is clustered, it is stored and "mirrored" both in a structured (e.g., relational) data repository and in an unstructured data repository. (Abstract lines 1-5). Murray et al. (US 9,183,288) teaches knowledge POOL that presents results in a GUI fisheye view that displays the topics related to relevant documents. A user can quickly visualize in the fisheye view which topics are most closely related to the search query. Thus, a user may effectively determine if the search query has produced inaccurate results and may modify a search accordingly. The user may find relevant topics and resubmit them to the query in a process of cognitive acceleration. (Col. 2 lines 51-58).
However, none of the prior art cited alone or in combination provides the motivation to teach identifying, from the plurality of electronic documents, a question that is relevant to the selected topic, wherein the identifying comprises: 

identifying, from the discourse tree, a satellite elementary discourse unit that represents an answer;
creating, from the answer, a question that is in rhetorical agreement with the answer and wherein the question and the answer form a virtual dialogue; and providing the virtual dialogue to the user device.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        01/24/2022